Ferguson, Judge
(concurring in the result) :
I concur in the result.
This Court has now decided that when an accused raises the issue of insanity and offers evidence thereon by expert witnesses, he waives his right to silence guaranteed by the Fifth Amendment to the Constitution. The only alternative open to him, as my brothers held in United States v Bab-bidge, 18 USCMA 327, 40 CMR 39, is to forgo his right to this defense. I dissented in Babbidge and need not restate my views. Suffice to say, this has now become the law of the Court and I have no alternative but to concur in the result in this case.